UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ROMAN TIFFER,
plaintiff ‘ oase; 1;16-¢\/-01117 (F t)eck)
j Assigned To : Unassigned
V' l ' Assign. Date : 6/15/2016 _ _
` Description: Pro Se Gen. C\v\|
GOVERNMENT OF THE
DISTRICT OF COLUMBIA,
Defendant.
MEMORANDUM OPINION

'l`his matter comes before the court on review of plaintiff s application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz'sch, 656 F. Supp. 23 7, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a).

The Court has reviewed the complaint and finds that it fails to meet the standard set forth
in Rule S(a). Plaintiff purports to bring this action against the District of Columbia and demands

civil damages for its unauthorized collection actions. See Compl. at l. Attached to the

Complaint is a Statement of Account indicating that the plaintiff s tax liability to the District of
Columbia remains unpaid. See ia'., App. A. The complaint neither articulates a claim against the
District of Columbia nor demands any particular relief. For these reasons, the Court will dismiss

the complaint without prejudice because it fails to meet Rule S(a) standards.

An Order accompanies this Memorandum Opinion.

United States District Judge

   

DATE; é'// '?//6